Per Curiam.

The issue in the case sub judice is whether the police officer, having detained appellee for a suspected traffic violation, continued to possess the authority to detain appellee for the purpose of determining the validity of appellee’s driver’s license once the officer no longer had reason to suspect that appellee was committing any traffic violation. While the issue is easily stated, its resolution presents a weighty problem involving implications which extend beyond the facts of the case at bar.
The parties concede at the outset that the police officer was justified in stopping appellee’s vehicle since the vehicle displayed neither front nor rear license plates. R.C. 4503.21 requires that license plates with the appropriate validation sticker be displayed on the front and rear of all motor vehicles (with certain exceptions) and “shall be securely fastened so as not to swing.” R.C. 4503.182(A) provides that the purchaser of a motor vehicle may be issued a “temporary license placard” which may be used “to legally operate the motor vehicle while proper title and license plate registration is being obtained.” However, R.C. 4503.182 does not provide that these temporary license placards, commonly known as “temporary tags,” must be displayed in any particular fashion. While it may be accepted practice to display temporary tags on the rear of the vehicle or in the rear windshield, there appears to be no mandatory requirement that they be visibly displayed at all. Indeed, the General Assembly may deem it advisable to provide for the display of temporary tags at some future date. Nevertheless, the statutory framework in place at the time of appellee’s arrest, and in effect at this writing, does not call for the display of temporary tags. It follows that, as long as the operator of a motor vehicle without the standard front and rear metal license plates can produce a valid temporary tag, it cannot be said that the vehicle is being operated illegally or improperly.
The question necessarily becomes whether the police officer has continu*61ing justification to detain appellee and demand production of his driver’s license once the police officer viewed the temporary tags lying on the rear deck of appellee’s vehicle. We are compelled to respond in the negative.
It is firmly established that the detention of an individual by a law enforcement officer must, at the very least, be justified by “specific and articulable facts” indicating that the detention was reasonable. Terry v. Ohio (1968), 392 U.S. 1, 21-22 [44 O.O.2d 383]; State v. Freeman (1980), 64 Ohio St. 2d 291, 294 [18 O.O.3d 472]. In Brown v. Texas (1979), 443 U.S. 47, 51, Chief Justice Burger wrote for a unanimous court:
“* * * [T]he Fourth Amendment requires that a seizure must be based on specific, objective facts indicating that society’s legitimate interests require the seizure of the particular individual, or that the seizure must be carried out pursuant to a plan embodying explicit, neutral limitations on the conduct of individual officers.”
In Brown v. Texas, supra, the United States Supreme Court held that merely because an individual “looked suspicious” provided no justification to detain him and demand that he identify himself.
Furthermore, in Delaware v. Prouse (1979), 440 U.S. 648, the United States Supreme Court condemned the use of random stops of vehicles to check the validity of the operator’s driver’s license and the vehicle’s registration. The court held at 663:
“* * * [E]xcept in those situations in which there is at least articulable and reasonable suspicion that a motorist is unlicensed or that an automobile is not registered, or that either the vehicle or an occupant is otherwise subject to seizure for violation of law, stopping an automobile and detaining the driver in order to check his driver’s license and the registration of the automobile are unreasonable under the Fourth Amendment.”
The inquiry herein must focus upon whether Grossmeyer, the police officer in this case, harbored an “articulable and reasonable suspicion” that appellee was violating the law at the time appellee was detained and ordered to produce his driver’s license.3 Grossmeyer testified that it was his belief that the law required temporary tags to be visibly displayed and that since appellee’s temporary tag was not so displayed, Grossmeyer had a duty to investigate the identity of the operator of the vehicle to determine if he was the owner or had the owner’s permission to operate the vehicle. Grossmeyer, an eleven-year veteran of the Maple Heights Police Department at the time of the suppression hearing, also testified that in his experience temporary tags were occasionally used to conceal the identity of stolen vehicles and were otherwise used illicitly.
The police officer’s testimony must be viewed in the context of his *62mistaken belief that it was a violation of the law not to display temporary tags. The reality of the situation is that the police officer, absent reference to the failure on appellee’s part to display his temporary tag, articulated no specific facts upon which a reasonable suspicion could be based that appellee was violating the law. If we were to uphold the detention of appellee to check the validity of his driver’s license upon the generalized statement that temporary tags are sometimes used in criminal activity, we would be sanctioning, in effect, the detention of the driver of any vehicle bearing temporary tags. We are unwilling to place our imprimatur on searches of the citizens of this state and their vehicles simply because of the lawful and innocuous presence of temporary tags. The potential for abuse if such a rule were in effect, through arrogant and unnecessary displays of authority, cannot be ignored or discounted.
“* * * [T]o eliminate any requirement that an officer be able to explain the reasons for his actions signals an abandonment of effective judicial supervision of this kind of seizure and leaves police discretion utterly without limits. Some citizens will be subjected to this minor indignity while others — perhaps those with more expensive cars, or different bumper stickers, or different-colored skin — may escape it entirely.” Pennsylvania v. Mimms (1977), 434 U.S. 106, 122, Stevens, J., dissenting.
The state relies heavily on New York v. Belton (1981), 453 U.S. 454, and Michigan v. Long (1983), 77 L. Ed. 2d 1201. In Belton, swpra, the United States Supreme Court held that when an occupant of an automobile is subject to custodial arrest, the scope of the permissible search incident to the lawful arrest includes the passenger compartment of the vehicle as well as containers found therein. In Long, supra, the United States Supreme Court held that a Terry search could validly extend beyond the person of the individual detained to the passenger compartment of the vehicle. Neither of these cases addresses the question presented herein. Both Belton and Long, supra, simply relate to the scope of a search once the circumstances exist to conduct the search. The question presented in this appeal deals with whether, in the first instance, the circumstances justified appellee’s detention to check the validity of his driver’s license.
Perhaps the closest the United States Supreme Court has come to resolving the issue confronting this court today was in Pennsylvania v. Mimms, supra. There, an individual was stopped when police officers observed that his vehicle had an expired license plate. The individual was ordered out of his car. The officers noticed a bulge in the individual’s jacket and proceeded to frisk him. A loaded handgun was discovered on his person, the gun was admitted as evidence, and the individual was convicted of carrying a concealed weapon. The Supreme Court upheld the validity of the search, holding that under Terry, the police officer could reasonably order the individual out of the car and conduct a limited search for weapons. See, also, State v. Darrington (1978), 54 Ohio St. 2d 321 [8 O.O.3d 318]. Nevertheless, the facts of the instant case are readily distinguishable. In Mimms, supra, the police of*63ficers continued to possess at least a reasonable suspicion throughout the search that the individual was driving an unregistered vehicle. By contrast, once the police officer herein observed the temporary tags, appellee could no longer be reasonably suspected of operating an unlicensed or unregistered vehicle. That characteristic immediately removes this appeal from the realm of Mimms or Darrington, supra.
In our view, because the police officer no longer maintained a reasonable suspicion that appellee’s vehicle was not properly licensed or registered, to further detain appellee and demand that he produce his driver’s license is akin to the random detentions struck down by the Supreme Court in Delaware v. Prouse, supra. Although the police officer, as a matter of courtesy, could have explained to appellee the reason he was initially detained, the police officer could not unite the search to this detention, and appellee should have been free to continue on his way without having to produce his driver’s license. Cf. United States v. Place (1983), 77 L. Ed. 2d 110 (prolonged detention unreasonable under Terry).
Consequently, where a police officer stops a motor vehicle which displays neither front nor rear license plates, but upon approaching the stopped vehicle observes a temporary tag which is visible through the rear windshield, the driver of the vehicle may not be detained further to determine the validity of his driver’s license absent some specific and articulable facts that the detention was reasonable. As a result, any evidence seized upon a subsequent search of the passenger compartment of the vehicle is inadmissible under the Fourth Amendment to the United States Constitution.
Accordingly, the judgment of the court of appeals is affirmed.4

Judgment affirmed.

Celebrezze, C.J., Ford, Locher, Holmes, C. Brown and J. P. Celebrezze, JJ., concur.
Dahling, J., dissents.
Ford, J., of the Eleventh Appellate District, sitting for W. Brown, J.
Dahling, J., of the Eleventh Appellate District, sitting for Sweeney, J.

 We are not confronted in the present appeal with an issue relating to whether the evidence seized was in plain view, Texas v. Brown (1983), 75 L. Ed. 2d 502; State v. Williams (1978), 55 Ohio St. 2d 82 [9 O.O.3d 81], or whether the evidence was seized pursuant to a lawful inventory of the vehicle, South Dakota v. Opperman (1976), 428 U.S. 364; State v. Robinson (1979), 58 Ohio St. 2d 478 [12 O.O.3d 394].


 We acknowledge that in January of this year the United States Supreme Court heard arguments on whether to recognize a good faith exception to the Fourth Amendment exclusionary rule. Massachusetts v. Sheppard (1982), 387 Mass. 488, 441 N.E. 2d 725, certiorari granted (1983), 77 L. Ed. 2d 1386; United States v. Leon (C.A. 9, 1983), 701 F. 2d 187, certiorari granted (1983), 77 L. Ed. 2d 1386. It would appear that a mistaken belief on the part of a police officer that an individual’s conduct is a violation of the law would not fall within such a good faith exception if adopted by the Supreme Court. Nonetheless, even should a good faith exception to the exclusionary rule be recognized for Fourth Amendment purposes, the question remains whether we would likewise recognize such an exception under Section 14, Article I of the Ohio Constitution.